Citation Nr: 1522032	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for anatomical loss of the right eye.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anatomical loss of the right eye.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to January 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 40 percent for anatomical loss of the right eye.  The Veteran appealed the denial of an increased rating for that disability; during the course of the appeal, a claim for a TDIU, due to his service-connected anatomical loss of the right eye, was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [The Board notes that a claim for a TDIU rating due to all of the Veteran's service-connected disabilities was denied in an August 2014 rating decision; however, in a December 2014 informal hearing presentation, the Veteran's representative clarified that, rather than file a notice of disagreement to that portion of the August 2014 rating decision, the Veteran instead wanted a TDIU rating to be considered only in connection with the current appeal for a higher rating for anatomical loss of the right eye, pursuant to Rice.  Accordingly, this issue has been listed on the title page to reflect the narrowed scope of the TDIU rating issue now on appeal before the Board.]  On the Veteran's March 2013 VA Form 9, he requested a hearing before the Board; however, in a statement received in August 2014, he withdrew such request.

The issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability (to include as secondary to the Veteran's service-connected anatomical loss of the right eye) has been raised by the record (in a December 2014 informal hearing presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Historically, the Veteran has been service-connected for his anatomical loss of the right eye under Diagnostic Code 6066, at a 40 percent rating, effective January 30, 1960.  At the time that such rating was initially assigned (in a March 1960 rating decision), Diagnostic Code 6066 provided ratings for the anatomical loss of one eye.  Thereafter, the Board notes that the rating criteria pertaining to eye disabilities were revised, with the most recent revisions taking effect in December 2008.  Because the Veteran filed his current claim for an increased rating in August 2009, the Board will only consider the rating criteria for eye disabilities which became effective in December 2008.  As such, the Board notes that the anatomical loss of one eye is now currently rated under 38 C.F.R. § 4.79, Diagnostic Code 6063.  [The Board also notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of the anatomical loss of one eye, effective January 30, 1960.]

Diagnostic Code 6063 provides for ratings for the anatomical loss of one eye based upon the visual acuity of the other (remaining) eye.  At the time of the Veteran's most recent VA eye examination (in April 2011, more than four years ago), it was noted that he wore a prosthetic right eye and that his left eye had glaucoma (with a stable course since onset) as well as cataracts (with a progressively worse course since onset).  The April 2011 VA examiner noted that the Veteran's left eye cataracts were "responsible for a small decrease in visual acuity" and that, at that time, "[s]urgery is not indicated, but the condition is expected to worsen with time."  Approximately two and a half years later, an October 2013 VA treatment record noted that the Veteran wanted to have surgery (if appropriate) for his left eye cataracts.  A June 2014 VA treatment record noted that he had an upcoming optometry appointment in July 2014; there are no reports of a July 2014 optometry appointment in the evidence currently of record.  An August 2014 VA treatment record (located in Virtual VA) noted that an optometry appointment that had been scheduled for later in August 2014 had been cancelled.  Given the indications of increased severity since the time of the April 2011 VA examination of the Veteran's left eye cataract condition (which could affect the visual acuity of his left eye and therefore the rating under Diagnostic Code 6063 for the anatomical loss of his right eye), a contemporaneous examination to assess such visual acuity is necessary.  In addition, ongoing reports of VA treatment must be secured.

The claim for a TDIU rating is inextricably intertwined with the increased rating claim on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for any eye disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for any eye disabilities, to include the report of any optometry appointment in July 2014 as well as all relevant records dating since August 2014.

2.  After the development sought above is completed, arrange for an eye examination of the Veteran to determine the severity of his service-connected anatomical loss of the right eye (as well as an assessment of the severity of the visual acuity in his remaining left eye).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected right eye disability (and their degree of severity and impact on function), with consideration of the visual acuity of the left eye.

(b)  Please specifically comment on the impact of the Veteran's service-connected right eye disability on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for an increased rating for anatomical loss of the right eye, followed by the claim for a TDIU rating (after any further development indicated, and in light of the determination made on the increased rating issue).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

